internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si br 7-plr-105397-99 date date legend decedent siblings annuity_trust annuity_trust annuity_trust a b c d e f g h i j u v w x y date date dear we received your representatives letter dated in which you request a ruling concerning the estate and income_tax consequences under sec_2055 and sec_664 of the internal_revenue_code related to the proposed reformation of decedent’s will and the deductibility of the present_value of the charitable_remainder interests provided for under the reformed annuity trusts this letter is in response to your request the represented facts are as follows decedent died testate on date under paragraph third of the will the residue of the estate was placed in trust under paragraph third subparagraph a the trustees are to pay out to each of decedent’s brothers and sisters who survive decedent during their respective lifetimes twenty percent of the net_income of said trust fund annually paragraph third subparagraph b provides that after the death of two or more of decedent’s brothers and or sisters as the case may be the trustees are to pay out annually such income of the deceased beneficiaries and upon the death of the decedent’s last of surviving brother or sister as the case may be decedent directs the trustees to pay eighty percent of the income of the trust corpus as follows to a to b to c to d to e to f to g to h to i and to j the remaining of income of the trust fund shall be added annually to the corpus of the trust subparagraph b also provides that the trustees shall have complete power and discretion in the management of all trust property in addition to any conferred upon them by law and shall be liable to the beneficiaries for malfeasance only the trustees shall have the power to place any of the assets of the trust in the name of a nominee the trustees shall have the right to place the assets of the trust into a common fund should they deem it fit trust as presently drafted does not qualify for the federal estate_tax charitiable deduction therefore the estate proposes to reform the will the will as reformed establishes three trusts annuity_trust annuity_trust and annuity_trust one for each of decedent’s surviving siblings and divides the residue of the estate between them annuity_trust and annuity_trust are to each receive of the residue of the estate and annuity_trust is to receive each year the trustees shall during the life of each annuity_trust beneficiary pay a lump sum annual annuity amount to the annuity recipient of of the initial net fair_market_value of the annuity_trust assets as finally determined for federal estate_tax purposes the annuity amount will be paid annually from income and to the extent that income is not sufficient from principal any income of the annuity_trust for a taxable_year in excess of the annuity amount shall be added to principal upon the death of an annuity_trust annuity recipient the trustees will thereupon hold all of the then principal and income of the annuity_trust other than any amount due the annuity recipient or the annuity recipient’s estate under the provisions above solely for the benefit of the charitable organizations described in subparagraph sec_1 through of this paragraph b under the terms of the reformed trust of the income will be distributed to the named charitable organizations and will be added to the trust corpus the terms of the reformed instrument further provide that if any of the charitable organizations does not exist or is not an organization described in sec_170 and sec_2055 of the internal_revenue_code at the time when any principal or income of an annuity_trust is to be distributed to it then the trustees will distribute the principal and income to one or more similar organizations that are described in sec_170 and sec_2055 as the trustees may deem wise and prudent the reformed instrument also authorizes the trustees to merge one of the annuity trusts with another of the annuity_trust after the death of those annuity trusts’ respective annuity_trust annuity recipients in order to reduce the administrative costs to the trusts it is represented that decedent’s estate commenced a judicial proceeding prior to the 90th day after the last day including extensions for filing the estate_tax_return it is also represented that the reformation will be effective as of decedent’s date of death specifically you request the following rulings the proposed reformation will constitute a qualified_reformation within the meaning of sec_2055 each annuity_trust as reformed will meet the requirements of a charitable_remainder_annuity_trust under sec_664 a federal estate_tax charitable deduction will be allowed under sec_2055 based on the present_value of the charitable_remainder interests provided for under the annuity trusts as reformed law and analysis sec_664 provides that for purposes of sec_664 a charitable_remainder_annuity_trust is a trust- a from which a sum certain which is not less than percent nor more than percent of the initial net fair_market_value of all property placed in trust is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for the uses of any person other than an organization described in sec_170 c following termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined sec_664 and d the value determined under sec_7520 of such remainder_interest is at least percent of the initial net fair_market_value of all property placed in the trust sec_2055 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes including the encouragement of art or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment and the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private stockholder or individual which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_2055 provides that where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 no deduction shall be allowed under sec_2055 for the interest which passes or has passed to the person or for the use described in sec_2055 unless-- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly the charitable split interest rules of sec_2055 were enacted by the tax reform act of and are applicable with exceptions not relevant here to estates of decedents dying after date with respect to decedents dying before date sec_20_2055-2 of the estate_tax regulations provides that if a_trust is created or property is transferred for both a charitable and a private purpose a deduction may be taken for the value of the charitable beneficial_interest only insofar as that interest is presently ascertainable and hence severable from the noncharitable interest sec_2055 provides for reformations of interests to comply with the requirements of sec_2055 sec_2055 provides that a deduction shall be allowed under sec_2055 in respect of any qualified_reformation sec_2055 provides that for purposes of sec_2055 the term qualified_reformation means a change_of a governing instrument by reformation amendment construction or otherwise which changes a reformable_interest into a qualified_interest but only if-- i any difference between i the actuarial value determined as of the date of the decedent's death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of-- i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii such change is effective as of the date of the decedent's death sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for the split-interest rules of sec_2055 under sec_2055 the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides in part however that the restriction in sec_2055 does not apply to any interest if a judicial proceeding is commenced to change such interest into a qualified_interest not later than the 90th day after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed sec_2055 provides that for purposes of sec_2055 the term qualified_interest means an interest for which a deduction is allowable under sec_2055 sec_7520 provides that the value of any annuity any interest for life or a term of years or any remainder or reversionary_interest shall be determined- under tables prescribed by the secretary and by using an interest rate equal to percent of the federal midterm rate in effect under sec_1274 for the month in which the valuation_date falls if an income estate or gift_tax charitable_contribution is allowable for any part of the property transferred the taxpayer may elect to use the federal midterm rate for either of the months preceding the month in which the valuation_date falls for purposes of sec_7520 in the case of transfers of more than interest in the same property with respect to which the taxpayer may use the same rate under sec_7520 the taxpayer shall use the same rate with respect to each such interest the applicable sec_7520 rate for the proposed reformation is percent trust prior to reformation required that percent of the trust income be paid to each of the siblings noncharitable beneficiaries while all of siblings were living with the remaining percent to be accumulated in trust upon the death of the first sibling to die the remaining two siblings were to receive percent of the trust income with the remaining percent to be accumulated upon the death of the second sibling to die the last surviving sibling is to receive percent of the trust income while percent is to be accumulated and percent is to be distributed to charities upon the death of the last surviving sibling percent of the trust income was to be distributed to charity with the remaining percent accumulated under the terms of decedent’s will prior to reformation the original trust corpus is to be funded with dollar_figureu the present_value of the charitable_remainder prior to reformation is no greater than dollar_figurev the reformation as proposed will divide the residue into three separate trusts of approximately equal amounts each of these trusts is to pay an annuity of percent of the initial value of the trust corpus for the lifetime of the respective beneficiary each sibling will receive an annuity of dollar_figurew per year for their respective lifetimes the total present_value of these three annuities is dollar_figurex the present_value of the charitable_remainder as reformed is dollar_figureu minus dollar_figurex or dollar_figurey the actuarial present_value of the charitable_remainder in the reformed trust is not less than percent of the value of the charitable_remainder in the pre-reformed trust the difference between the actuarial value of the reformed charitable_remainder interest determined as of the date of the decedent's death and the actuarial value as so determined of the reformable charitable_remainder interest does not exceed percent of the actuarial value of the reformable_interest therefore the proposed reformation satisfies the percent requirement of sec_2055 the siblings interests in the annuity_trust sec_1 and will terminate at the same time that the siblings interests in the trust would terminate moreover it is represented that pursuant to the proposed trust reformation the reformation will be effective as of the date of decedent's death therefore the proposed reformation satisfies the requirements of sec_2055 and iii finally the value of the charitable_remainder interest is presently ascertainable and hence severable from the noncharitable interest thus the charitable interest provided in trust is a reformable_interest within the meaning of sec_2055 because an estate_tax deduction for the value of the remainder_interest would have been allowable under sec_2055 but for the split-interest provisions of sec_2055 the payments to persons other than the charitable interests were not expressed in specified dollar amounts or a fixed percentage of the fair_market_value of the property as required by sec_2055 however pursuant to sec_2055 the interest will qualify as a reformable_interest because a judicial proceeding was commenced on or before the 90th day after the last date including extensions for filing the estate_tax_return based on the facts and representations made we therefore conclude that the reformation of trust as proposed qualifies as a qualified_reformation under sec_2055 the governing instruments of the annuity trusts contain the provisions set forth in revrul_72_395 1972_2_cb_340 as modified by revrul_80_123 1980_1_cb_205 and revrul_82_128 1982_2_cb_71 and clarified by revrul_82_165 1982_2_cb_117 therefore we conclude that each of the annuity trusts will meet the requirements of a charitable_remainder_annuity_trust under sec_664 provided that the annuity trusts will be valid trusts under the applicable local law accordingly the annuity trusts will qualify as charitable_remainder annuity trusts for federal_income_tax purposes for any year in which the trusts continue to meet the definition of and function exclusively as charitable_remainder annuity trusts because the trusts will qualify as charitable_remainder annuity trusts an estate_tax charitable deduction will be allowed under sec_2055 for the present_value of the remainder interests passing to charity the amount of any charitable_contribution_deduction in respect of such remainder interests will be determined in accordance with sec_2055 and the applicable regulations this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect except as we have specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely joseph h makurath joseph h makurath senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries
